DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 7/5/2022. Claims 1-11 and 14-16 are pending in the application. Claims 12-13 are cancelled. Claims 15-16 are new.

In view of the Applicant’s amendments to the claims, filed 7/5/2022, and the remarks made regarding the restriction requirement with Group I: claim 1 and Group II: claims 2-11 and 14, the Restriction Requirement for the two groups is hereby withdrawn.
However, with the Species Requirement, Applicant's election with traverse of Species I Figs. 1-3, Applicant states claims 1-11 and 14-16 in the reply filed on 7/5/2022 and in the interview on 7/13/2013 is acknowledged.  The traversal is on the ground(s) that the Office Action has not met its initial burden of setting forth a lack of unity of invention with respect to the alleged species.  This is not found persuasive because Species 2 requires “a beveled portion hingedly connected to a securing portion”, that is not required for Species 1 or Species 3, Species 3 requires a top wall which fully closes the open end of the tubular structure, that is not required in Species 1 and Species 2. And so on.
The requirement is still deemed proper and is therefore made FINAL.

The Applicant contends that claims 1-11 and 14 and new claims 15-16 are generic and reads on the elected Species 1 Figs. 1-3, However upon further review, claims 1, 11 and 15-16 (recite beveled portions hingedly connected to the securing portion related to Figs. 4-5 recited in Pgs. 20-21, 26-27 of the specification), claim 10 (a top wall which fully closes the open end of the tubular structure relates to Figs. 6-7 in Pgs. 27-28) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/5/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the article top closure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “a display window defined at least in the first side wall” and “a bottom opening defined, at least, in the bottom wall”, it is unclear how to interpret these limitations. It is unclear if at least one display window can be formed in other locations other than the first side wall or whether there is just at least one display window on the first side wall. Similarly, it is unclear if at least one bottom opening can be formed in other locations other than the bottom wall or whether there is just at least one bottom opening on the bottom wall.
Claims 5 and 9 recite the limitations “the carton is a basket-style carrier” and “the carton is a crate-style carrier”, respectively. It is unclear how to interpret these limitations because the specification does not sufficiently describe what features or structures determines a basket-style or crate-style carrier.
Claim 8 recites the limitation “a top closure defining the top end of the article”, it is unclear how to interpret this limitation. It is not clear whether the top closure is a generic cap that typically goes over the top end of a bottle or something else. For examination purposes, it will be assumed the top closure is the typical cap that is applied to bottles.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the limitation “the at least one article comprises a top closure defining the top end of the article” The claim does not further limit the claim (the carton) from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    289
    343
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    273
    195
    media_image2.png
    Greyscale


Claim(s) 2-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lupton US 2,384,480.
With regards to claim 2, Lupton discloses a carton comprising: a plurality of panels 4/51/52 forming walls of a tubular structure and a bottom wall 3 for closing the lower end of the tubular structure, the tubular structure including: a first end wall 4; a first side wall 51; a second end wall 4; and a second side wall 52; a display window 39 defined at least in the first side wall for display of at least one article; and a bottom opening 33 defined, at least, in the bottom wall; wherein the bottom opening is aligned with the display window such that the at least one article is accessible through the bottom opening (by sticking a finger or something else in the opening) to be raised and lowered with respect to the bottom wall.

With regards to claim 3, Lupton discloses the bottom opening 33 is vertically aligned substantially with the display window 39.

With regards to claim 4, Lupton discloses the tubular structure comprises an open upper end.

With regards to claim 5, it appears Lupton discloses the carton is a basket-style carrier.

With regards to claim 6, Lupton discloses the carton comprises a partition wall 36 dividing the interior of the carton into a front portion and a back portion, the partition wall extending through the open upper end.

With regards to claim 7, Lupton discloses at least one article 38 having a top end, wherein the partition wall 36 comprises an upper end disposed at an elevation above open upper end and above top end of the at least one article.

With regards to claim 8, Lupton discloses the at least one article comprises a top closure defining the top end of the article.

With regards to claim 9, it appears Lupton discloses the carton is a crate-style carrier.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lupton US 2,384,480.
With regards to claim 14, Lupton discloses a blank for forming a carton, the blank comprises a plurality of panels 4/51/52 for forming walls of a tubular structure and a bottom panel 3 for closing the lower end of the tubular structure, the plurality of panels includes: a first end wall panel 4, a first side wall panel 51, a second end wall panel 4 and a second side wall panel 52, the blank comprises a display window 39 defined at least in the first side wall panel for display of at least one article and a bottom opening 33 defined, at least, in the bottom panel, the bottom opening is vertically aligned with the display window such that when the blank is in a set up condition, some article is accessible through the bottom opening (by sticking a finger or something else in the opening) to be raised and lowered with respect to the bottom wall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spivey, SR. et al. US 2017/0190461 discloses a carton with a display window and bottom openings (not labeled or numbered), HANNA US 3,495,734 discloses a carton having a display window and bottom openings and Skolik et al. US 8,453,832 B2 discloses a carton with bottom openings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736